Citation Nr: 1300506	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left ankle synovitis, status-post ganglion cyst removal.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2002 to March 2003 and from June 2005 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service-connection for residual left ankle synovitis, status-post ganglion cyst removal, and assigned a 10 percent initial disability rating effective from April 27, 2007.

The Board remanded the case for further development in September 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes pursuant to his request, the Veteran was scheduled for a Travel Board hearing at the RO in August 2011; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704 (d).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

The Veteran's left ankle synovitis, status-post ganglion cyst removal, is not productive of marked limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left ankle synovitis, status-post ganglion cyst removal have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5020-5271 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, with respect to the Veteran's claim for a higher initial evaluation, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for a left ankle disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his left ankle disability.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran submitted selected copies of his service treatment records with his claim in September 2007.  The RO also made numerous requests for copies of the Veteran's complete service treatment records from various sources, which included the Record Management Center (RMC), the Veteran's unit, the Marine Corps Mobilization Command (MOBCOMM), and the Veteran himself.  However, the responses were negative, and the RO made a formal finding of unavailability of the Veteran's complete service treatment records.  Under these circumstances, the Board finds that any additional attempts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).  VA also notified the Veteran about the unavailable service treatment records in a letter dated December 2007.  

The service treatment records submitted by the Veteran as well as the identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding evidence that is pertinent to the issue being decided herein. 

As noted above, the Board remanded the case for further development in September 2011, to include obtaining private and VA treatment records and to afford the Veteran a more recent VA examination.  Following the remand, the Appeals Management Center (AMC) sent the Veteran a letter in September 2011 requesting that he identify any private or VA treatment received from February 2007 to the present; however, the Veteran did not respond to that request.  In addition, the Veteran was afforded VA examinations in December 2011 and February 2012 following the remand.  Thus, there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Regarding VA examinations, the Veteran was provided examinations in October 2007, December 2011, and February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2007 and February 2012 VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

In this case, the Veteran's left ankle disability is currently assigned a 10 percent disability evaluation, effective April 27, 2007, pursuant to 38 C.F.R. § 4.71a under Diagnostic Codes 5020-5271.  

Diagnostic Code 5020 provides that synovitis will be rated on limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5271 (limited motion of the ankle).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned when there is moderate limitation of motion.  A 20 percent disability evaluation is warranted when such impairment is marked. 

The Board observes that, under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

Terms such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" after having evaluated the evidence. 38 C.F.R. 4.6 (2012). 

The Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate, and the Veteran and his representative have not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 5020 and 5271.

A private treatment note indicated the Veteran had a left ankle arthroscopy with removal of synovitis and ganglion cyst in November 2006.  

In a January 2007 private medical examination, Dr. B.B. (initials used to protect the Veteran's privacy) found the Veteran had full range of motion and no swelling in his ankle joint.  In a February 2007 private medical note, Dr. B.B. stated the Veteran could return to all military activities. 

The Veteran was afforded a VA examination in October 2007.  The Veteran reported that he was able to walk one-quarter mile and run less than one mile before experiencing left ankle pain.  During the examination, the Veteran demonstrated 0 to 10 degrees of dorsiflexion and 0 to 30 degrees of plantar flexion.  There was no additional loss of motion after repetitive use testing.  The examiner described the Veteran's gait as antalgic with poor propulsion.  The examiner found no ankle instability or tendon abnormality.  There was no varus or valgus angulation.  The diagnosis was residual synovitis left ankle removal ganglion cyst.

In an August 2008 Marine Periodic Health Assessment form, the examiner indicated the Veteran was in good health.  The Veteran did not report any un-resolved deployment-related issues or health concerns. 

In his April 2009 substantive appeal, the Veteran reported that he could only run a quarter of a mile before his service-connected left ankle began to hurt.

The Veteran was afforded a VA examination to determine the extent of his left ankle disability in December 2011.  Left ankle range of motion testing was not performed.

The Veteran's most recent VA examination was performed in February 2012.  Upon physical examination, the examiner reported that the Veteran's left ankle range of motion was 0 to 20 degrees of plantar flexion and 0 to 20 degrees of plantar dorsiflexion.  There was no objective evidence of painful motion, and there was no change in range of motion after repetitive-use testing with 3 repetitions.  With regard to functional loss and additional impairment following repetitive use testing, the Veteran reported less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had a scar sensitive to touch and described the left ankle as sensitive to cold weather.  The Veteran described symptoms of shin splints that occurred during boot camp.  He also reported that his arch is weakening.  The Veteran indicated that he wished he still had the ankle brace that was prescribed to him while on active duty. 

The Board has considered whether an increased evaluation is warranted for the Veteran's left ankle disability at any point during the pendency of the appeal.  However, the Veteran has not been shown to meet the criteria for a higher rating.  

The Veteran's service-connected left ankle disability is already assigned a 10 percent disability evaluation, and there is no x-ray evidence showing involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Moreover, Note 2 under Diagnostic Code 5003 indicates that the 10 percent and 20 percent rating based on x-ray findings will not be utilized in rating a condition under Diagnostic Code 5020, which governs the rating criteria for synovitis.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5003.

In addition, the Veteran has not been shown to have marked limitation of motion of the left ankle.  As previously noted, a January 2007 private medical examination found him to have full range of motion.  The October 2007 VA examination also revealed 10 degrees of dorsiflexion and 30 degrees of plantar flexion, and the February 2012 VA examiner noted that he had 20 degrees of plantar flexion, as well as plantar dorsiflexion to 20 degrees or greater.  Normal range of motion of the ankle is considered to be dorsiflexion to 20 degrees and plantar flexion to 45 degrees. See 38 C.F.R. §§ 4.71a, Plate II.  Thus, the Veteran appears to have normal dorsiflexion.  The aforementioned findings also reveal plantar flexion ranging from normal to close to half of what would be considered normal.  As such, it cannot be said that the Veteran has limitation of motion to a degree that would be considered marked impairment.  Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5271.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left ankle disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and function loss.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Upon examination in February 2012, the Veteran had no objective evidence of painful motion.  Moreover, the effect of the pain in the Veteran's left ankle is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Here, during the December 2011 VA examination, the Veteran reported that he experiences flare-ups if he exercises intensely, but not with mild walking.  It was noted that the Veteran experiences discomfort when he attempts vigorous activity.  In addition, the February 2012 VA examiner noted that there was no change in the range of motion or degree of discomfort following repetitive motion testing.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left ankle disability. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under criteria, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ankle under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An initial evaluation in excess of 10 percent for the left ankle synovitis, status-post ganglion cyst removal is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


